 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED

Exhibit 10.24

EXECUTION VERSION

 

 

Toll Manufacturing and Service Agreement

by and between

bluebird bio, Inc.

and

APCETH Biopharma GmbH

 

November 18, 2016

 

 

CONFIDENTIAL TREATMENT REQUESTED BY BLUEBIRD BIO, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Toll manufacturing and service AGREEMENT

Between

 

 

1.

bluebird bio, Inc., a Delaware corporation with an office at 150 2nd Street,
Third Floor, Cambridge, MA 02141, USA

- “BBB” -,

 

and

 

2.

APCETH Biopharma GmbH, registered in the Commercial Register of the District
Court of Munich under HR B 220566, with an office at Max-Lebsche-Platz 30, 81377
München, Germany

 

- “APCETH” -.

- BBB and APCETH shall also be referred to individually as “Party” and jointly
as “Parties” –

 

and

3.

Apceth GmbH & Co. KG, registered in the Commercial Register of the District
Court of Munich under HR HRA91052, with an office at Max-Lebsche-Platz 30, 81377
München, Germany

 




page 1

 

--------------------------------------------------------------------------------

 

Index

 

1.DEFINITIONS3

2.SUBJECT OF THIS AGREEMENT AND ORDER OF PRECEDENCE6

3.PROVISION OF CLEAN ROOMS7

4.TERMS OF MANUFACTURE OF PRODUCT8

5.DELIVERY AND DELIVERY SCHEDULE9

6.PROVISION OF SUPPLIED MATERIALS10

7.CLINICAL SUPPLY PHASE.11

8.INFORMATION AND REGULATORY ASSISTANCE AND QUALITY CONTROL11

9.REMEDIES FOR DELAY OR DEFECTIVE PRODUCTS13

10.REPRESENTATIONS, WARRANTIES AND COVENANTS14

11.PAYMENTS AND PAYMENT TERMS15

12.JOINT STEERING COMMITTEE17

13.MINIMUM UTILIZATION17

14.INTELLECTUAL PROPERTY17

15.INSURANCE19

16.INDEMNIFICATION AND LIMITATION OF LIABILITY19

17.CONFIDENTIAL INFORMATION AND DATA PROTECTION20

18.TERM AND TERMINATION22

19.EFFECTS OF TERMINATION23

20.COMPLIANCE, ANTI-BRIBERY AND ANTI-CORRUPTION23

21.NOTICES24

22.GOVERNING LAW, ARBITRATION24

23.FINAL PROVISIONS25

List of Schedules1

1.Lenti-D Drug Product2

2.LentiGlobin BB305 Drug Product7

 

 




page 2

 

--------------------------------------------------------------------------------

 

Introduction

 

(A)

APCETH is a company providing service solutions for the development and
manufacture of cell‑based therapies. APCETH operates a multi-client production
facility located at Haidgraben 5, 85521 Ottobrunn, Germany (the “Facility”).

(B)

BBB is a pharmaceutical company dedicated to gene therapy product development
for potential usage as a therapy in a number of disease areas.  

(C)

BBB and apceth GmbH & Co. KG, having an office at Max-Lebsche-Platz 30, 81377
München, Germany, entered into a “Development and Manufacturing Service
Agreement” dated [***](the “MSA”), pursuant to which BBB has engaged apceth GmbH
& Co. KG for the performance of certain services regarding the development and
manufacture of BBB’s gene therapy products, and on [***], BBB and apceth GmbH &
Co. KG [***].

(D)

[***].

(E)

The Parties intend to extend the existing contractual service relationship
between the Parties by entering into this “Toll Manufacturing and Service
Agreement” (this “Agreement”), regarding the supply by APCETH to BBB of Product
(as hereinafter defined).

(F)

For the aforementioned purpose, the Parties have reached agreement on certain
material terms summarized in a non-binding term sheet covering the envisaged
terms of a Toll Manufacturing and Supply Agreement (the “Term Sheet”). This
Agreement shall constitute the “Toll Manufacturing and Service Agreement”
referenced in, and contemplated by, the Term Sheet.

(G)

In addition, (1) the Parties wish to [***], and (2) the Parties wish to
terminate the MSA, and all outstanding work orders thereto, effective upon the
Effective Date (as hereinafter defined).    

(H)

[***].

 

Against this background the Parties agree:

 

1.

DEFINITIONS

In this Agreement, the following terms with capitalized initial letter,
including any grammatical variations, shall have the meanings as set forth
below. Where the context so requires the singular includes the plural and vice
versa; this applies in particular with respect to the Product:

1.1

“Access Fee” shall have the meaning as set forth in Section 11.1.

1.2

“Affiliate” shall mean, with respect to either BBB or APCETH, any corporation,
company, partnership, limited liability company, business trust, incorporated
association, joint stock company, joint venture and/or other organization or
entity (“Entity”) which controls, is controlled by or is under common control
with BBB or APCETH, as the case may be. For purposes of this definition,
“control” with respect to an Entity shall mean the possession, either directly
or indirectly through one (1) or more intermediaries, of the power to direct or
cause the direction of the management and policies of such Entity, whether
through the majority ownership of voting securities entitled to elect the
directors or management of such Entity, the actual power to elect or direct the
management of such Entity, or by contract or otherwise.

1.3

“Agreement” shall mean this Toll Manufacturing and Supply Agreement including
all Schedules incorporated by reference, and executed Work Orders entered into
in accordance with the terms hereto.

1.4

“APCETH Technology” shall mean the Technology owned by or licensed to APCETH (a)
existing prior to the Effective Date, or (b) developed or obtained by APCETH
independently of this Agreement and without reliance of the Confidential
Information of BBB.

1.5

“APCETH Improvement Technology” shall have the meaning as set forth in
Section 14.3(c).

page 3

 

--------------------------------------------------------------------------------

 

1.6

“Applicable Laws” shall mean (a) GMP, and (b) all other laws, rules and
regulations that apply to the performance of either Party’s obligations under
this Agreement.

1.7

“Batch” shall mean the quantity of Product [***] and as may be further defined
in the Specifications and Quality Agreement applicable to such Product, and the
EU Good Manufacturing Practice Guideline.

1.8

“Batch Record” means the production record pertaining to a specific Batch of
Product [***] that is specified in the applicable Work Order, the applicable
Quality Agreement or otherwise mutually agreed to in writing by the quality
representatives of the Parties.

1.9

“BBB Technology” shall mean the Technology owned by or licensed to BBB (a)
existing prior to the Effective Date, or (b) developed or obtained by BBB
independently of this Agreement and without reliance of the Confidential
Information of APCETH. BBB Technology includes [***].

1.10

“BBB New Technology” shall have the meaning as set forth in Section 14.3(a).

1.11

“Business Day” shall mean any calendar day except Saturday, Sunday or any day on
which commercial banks in Boston, Massachusetts or Munich, Bavaria are
authorized or required by law to remain closed.

1.12

“Clean Room” shall mean [***].

1.13

“Clinical Supply Phase” shall have the meaning as set forth in Section 7.1.

1.14

“Confidential Information” shall have the meaning as set forth in Section 17.1.

1.15

“Data Protection Laws” shall have the meaning as set forth in Section 17.7.

1.16

“Defect” shall mean any deviation in the Batch delivered hereunder (in
accordance with Section 5.2) from the quality owed pursuant to [***].

1.17

“Delivery Schedule” shall have the meaning as set forth in Section 5.4.

1.18

“Discloser” shall have the meaning as set forth in Section 17.1.

1.19

[***].

1.20

“Effective Date” shall have the meaning as set forth in Section 18.1.

1.21

[***].

1.22

“Extension Date” shall be [***].

1.23

“Facility” shall have the meaning as set forth in Recital A.

1.24

“Forecast” shall have the meaning as set forth in Section 5.3.

1.25

“GMP” or “Good Manufacturing Practice” shall mean [***].

1.26

[***].

1.27

“IMPD” shall mean Investigational Medicinal Product Dossier.

1.28

“Insolvency Event” shall mean, with respect to a Party, that such Party (a) has
an involuntary petition in bankruptcy filed against it which is not challenged
within [***] or dismissed within [***]; (b) seeks, consents to or does not
contest the appointment of a receiver, custodian or trustee, preliminary
insolvency administrator, insolvency administrator or of a similar appointee,
for itself or for all or any part of its property; (c) files a petition seeking
relief under the bankruptcy, insolvency, arrangement, reorganization or other
debtor relief laws of any competent jurisdiction; (d) gives notice to any
governmental or judicial body of insolvency or pending insolvency; (e) becomes
"insolvent", i.e. illiquid and/or over indebted, as that term is defined under
Applicable Laws; or (f) makes an assignment for the benefit of creditors or
takes any other similar action for the protection or benefit of creditors.

1.29

“Marketing Authorization” shall mean the marketing authorizations submitted or
granted, or expected to be submitted or granted, and required for the marketing
and sale of the Product in the European Union, the European Economic Area, or
any country within the European Union or the European Economic Area as of the
Effective Date and as may join the European Union or the European Economic Area
following the Effective Date.

1.30

“Minimum Utilization Requirement” shall have the meaning as set forth in
Section 13.

page 4

 

--------------------------------------------------------------------------------

 

1.31

“MSA” shall have the meaning as set forth in Recital C.

1.32

[***].

1.33

“Patient Information” shall have the meaning as set forth in Section 17.7.

1.34

“Product” shall mean the autologous cells transduced with a defined lentiviral
vector suspended in cryopreservative solution in the final immediate container
[***].

1.35

[***].

1.36

[***].

1.37

“Production Scenario” shall have the meaning as set forth in Section 4.2.

1.38

“Production Year” shall mean a period of twelve (12) consecutive months,
commencing on the Supply Initiation Date, and each subsequent twelve (12) month
period.

1.39

“Qualified Person” shall mean a qualified person in accordance with [***].

1.40

“Quality Agreement” shall mean an agreement between the Parties executed before
the Effective Date, and amended from to time, determining the roles and
responsibilities of the Parties in relation to the manufacture of the Product,
as well as details, Specifications, quality requirements and other requirements
(including but not limited to GMP) applicable to the Supplied Material and the
manufacture of the Product by APCETH. The Quality Agreement shall be
incorporated herein by reference.

1.41

“Recipient” shall have the meaning as set forth in Section 17.1.

1.42

[***].

1.43

“Supplied Material Delivery Schedule” shall have the meaning as set forth in
Section 6.1.

1.44

“Supplied Materials” shall have the meaning as set forth in Section 6.1.

1.45

“Supply Initiation Date” shall be [***].

1.46

“Technology” shall mean any intellectual property right including (without
limitation) patents, patent applications, supplementary protection certificates,
utility models, database rights, rights in design topography and rights (whether
or not any of these rights can be registered and including applications and the
right to apply for registration of any such rights) and all data, inventions
(whether or not patentable), documentation, regulatory submissions,
specifications, know‑how, trade secrets, methods, techniques, and all other
intellectual property rights in the United States, Germany, and throughout the
world, including Confidential Information.

1.47

“Technology Transfer” shall have the meaning as set forth in Section 14.5.

1.48

“Term Sheet” shall have the meaning as set forth in Recital F.

1.49

“Third Party” shall mean any person or Entity other than the Parties and their
Affiliates.

1.50

“Work Order” shall mean the written order, executed from time to time,
referencing this Agreement and setting forth each Party’s responsibilities with
respect to the performance of services under this Agreement. As each subsequent
Work Order shall be incorporated by reference and made a part of this Agreement.
The initial Work Orders under this Agreement are attached hereto as Appendices 1
through 3.

1.51

“Work Order Fees” shall have the meaning as set forth in Section 11.6.

2.

SUBJECT OF THIS AGREEMENT AND ORDER OF PRECEDENCE

2.1

On the basis of the terms of this Agreement, APCETH shall provide services to
BBB, as the Parties shall agree in an executed Work Order from time to time,
including (a) the manufacture of Products in the Clean Rooms, and (b) any
development services or technology transfer services. Work Orders covering the
manufacture of Products as initially produced under this Agreement as set forth
under Section 1.34, that utilize BBB’s reserved production capacity in
accordance with the terms and conditions of this Agreement shall not require the
separate consent or signature of APCETH, and shall be invoiced by APCETH to BBB
[***]. Work Orders covering development services, technology transfer services,
or manufacture of Products other than such initially produced under this
Agreement as set forth under

page 5

 

--------------------------------------------------------------------------------

 

Section 1.34, such services shall be separately agreed to by the Parties on such
executed Work Order and invoiced separately by APCETH to BBB. Such executed Work
Orders (whether covering the manufacture of Product or otherwise) are essential
parts of this Agreement and incorporated herein by reference. The Schedules
attached to this Agreement are essential parts of this Agreement and
incorporated herein by reference. In the event of contradictions or
inconsistencies between this Agreement, its Schedules, including the applicable
Quality Agreement, or any Work Order, the following order of precedence applies:
(a) the main part of this Agreement, (b) the applicable Quality Agreement
(including its attachments and references), (c) the applicable Work Order, and
(d) the other Schedules; provided, however, the Quality Agreement shall prevail
over the main part of this Agreement in matters of determining the
Specifications and other quality or process requirements applicable to Product
or its manufacture.

2.2

Any Affiliate of BBB (a “BBB Affiliate”) may engage APCETH to perform services
on behalf of itself or BBB, or another BBB Affiliate, and may utilize the
reserved production capacity under Section 4.2 for the manufacture of Product,
and may directly engage APCETH by executing a Work Order, provided that BBB
shall have included each such Affiliates’ manufacturing requirements to the
Forecast in accordance with Section 5.3 and have indicated in such Forecast to
which BBB Affiliate each such Batch is assigned. For such Work Orders covering
the manufacture of Product, such BBB Affiliate (in the place of BBB) shall
directly provide APCETH with the applicable Supplied Materials and shall take
title of the resulting Batch directly from APCETH.

2.3

[***].

2.4

[***].

3.

PROVISION OF CLEAN ROOMS

3.1

Responsibility for the Set‑Up. APCETH shall make available and exclusively
dedicate to BBB, unless provided for otherwise in Section 3.2 below, the Clean
Rooms in the Facility for clinical and commercial supply of Products. The Clean
Rooms shall be in accordance with the design and specifications as set forth in
the Clean Room Specification attached to this Agreement as Schedule 1. The Clean
Rooms shall be in a state ready for manufacture of the Product, which means
fully equipped, maintained, validated and with a sufficient number of qualified
and trained staff in accordance with BBB’s reserved production capacity
according to the elected Production Scenario as provided in Section 4.2. APCETH
shall ensure that the Clean Rooms will meet all statutory and regulatory
requirements applicable to clean rooms for pharmaceutical production, [***].

3.2

Dates of provision.

 

(a)

Availability of [***]. Beginning on the Supply Initiation Date, APCETH shall
[***].

 

(b)

Availability of [***]. Beginning on the Extension Date, APCETH shall [***].

3.3

Maintenance. APCETH shall be responsible for properly maintaining the Clean
Rooms. The Parties acknowledge and agree that, in order to enable APCETH to
perform maintenance and/or validation activities in the Facility [***].

3.4

Change of Clean Room Specifications. All changes required of the Facility (e.g.,
due to regulatory changes, process changes requested by BBB, or the purchase of
additional equipment required for Production Scenario II) in connection with the
manufacturing of the Products shall be discussed by the Parties and the Parties
shall agree in writing to any such expenses to be charged separately. For the
avoidance of doubt, APCETH shall (a) implement any changes to the Facility
having an actual or potential effect on the manufacture of the Product only with
BBB’s prior written approval, and (b) bear the costs of any changes to the
Facility and/or the Clean Rooms requested by APCETH, if such changes are not
based on any legal or regulatory requirements.

4.

TERMS OF MANUFACTURE OF PRODUCT

4.1

General. APCETH shall manufacture the Product in accordance with (a) this
Agreement, (b) the applicable Work Order, (c) the applicable Quality Agreement,
including the applicable Specifications, (d) any IMPD of the respective country
and/or the Marketing Authorizations applicable to the Product, (e) GMP, and (f)
all other Applicable Laws.

page 6

 

--------------------------------------------------------------------------------

 

4.2

Capacity and Production Scenarios. The reserved production capacity of the Clean
Rooms, production shifts per calendar week and the minimum amount of Batches to
be delivered by APCETH is determined by the Production Scenario elected by BBB
(“Production Scenario”). The number of Batches to be delivered under a given
Production Scenario is established with consideration to the anticipated [***]
and the production process utilized as of the Effective Date for the Products
initially produced under the Agreement, as attached hereto as Schedule 2. [***].

 

(a)

[***].

 

(b)

[***].

 

(c)

[***].

 

(d)

[***].

 

(e)

Process Improvements. The Parties currently envisage to improve the
manufacturing process for the Products in order to reduce processing times
resulting in an increased output of Batches per calendar week. If the Parties
mutually agree that the currently envisaged improved process has been
successfully established at APCETH’s Facility, (i) [***], and (ii) [***].

 

(f)

[***].

4.3

Subcontracting. APCETH shall not subcontract any of the works or services to be
performed by APCETH under this Agreement to its Affiliates or Third Parties
without the prior written consent of BBB (not to be unreasonably withheld). Any
consent given by BBB shall require that the agreements between APCETH and such
Affiliates or Third Parties are made in writing and substantially correspond to
the terms set forth in this Agreement. APCETH shall not be responsible for any
delays of the works or services to be performed by APCETH under this Agreement
resulting from BBB unreasonably withholding its consent to a subcontract under
this Agreement. [***]. APCETH shall remain primarily liable for the performance
of its obligations under this Agreement, shall be solely responsible for costs,
expenses, damages, or losses of any nature arising out of such performance as if
such performance had been provided by APCETH itself under this Agreement.

5.

DELIVERY AND DELIVERY SCHEDULE

5.1

Testing by APCETH. Before delivery to BBB, or its designee, (a) each Batch
manufactured under this Agreement shall be sampled and tested by APCETH against
the Specifications, (b) APCETH shall review the Batch Records and (c) the
Qualified Person of APCETH shall assess whether the manufacturing process has
taken place in compliance with the Specifications and release such Batch for
delivery to BBB, or its designee, all in accordance with the Quality Agreement.
BBB may review the Batch Records for each Batch manufactured under this
Agreement before release for delivery to BBB as set forth in the applicable
Quality Agreement

5.2

Terms of delivery. The delivery of each Batch shall be [***].

5.3

Forecasts. At the beginning of each Production Year and [***] thereafter, APCETH
shall provide to BBB a schedule setting out the anticipated [***] for a [***],
which shall be binding upon the Parties. BBB shall provide APCETH with a [***]
forecast (“Forecast”) for its requirements of [***].

5.4

Delivery Schedule. The binding delivery dates for a Batch shall be determined in
a delivery schedule [***].

5.5

Incoming Controls; Determination of Defective Product.

 

(a)

Concurrently with delivery of a Batch, APCETH shall provide BBB with the
delivery documents as required by the applicable Quality Agreement. In case of
any disagreement between the Parties as to whether a Batch conforms to the
Specifications, Section 5.5(c) applies.  

 

(b)

Without limiting BBB’s rights under Section 5.5(a) above, upon receipt of a
Batch at its final destination, BBB (itself or through the relevant BBB
Affiliate or designated Third Party) shall [***].

page 7

 

--------------------------------------------------------------------------------

 

 

(c)

If there is a difference of opinions between the Parties on whether or not (i) a
unit of Product or a Batch is Defective, or (ii) any Defect arose due to
Defective Supplied Materials, the Parties shall compare and discuss all relevant
existing test results. The quality assurance representatives of both Parties
shall attempt in good faith try to resolve the discrepancy. If the Parties do
not come to a consensus within [***], they shall agree upon a [***].

 

(d)

Should a part of a Batch reveal a Defect, such Batch shall be deemed to be
Defective as a whole. [***].

6.

PROVISION OF SUPPLIED MATERIALS

6.1

Supplied Materials. BBB (itself or through the relevant BBB Affiliate) shall
provide APCETH with the required starting material for the production of
Product, including mobilized peripheral blood from patients and lentiviral
vector as further specified in the Quality Agreement (the “Supplied Materials”).
BBB shall provide APCETH with a proposed delivery schedule for Supplied
Materials (“Supplied Material Delivery Schedule”), which shall be in accordance
with the Forecast provided to APCETH and the present stock of released Supplied
Material at APCETH. BBB and its Affiliates shall have the right to request in
writing from APCETH on a [***] basis an account of its remaining stock of
Supplied Material available for the production of Product.

6.2

Retention of Title. BBB shall at all times retain title to the Supplied
Materials provided by it, and to the extent that any of the Supplied Material is
processed (including through manufacturing of the Product), BBB shall be deemed
to be the manufacturer of the processed material within the meaning of § 950
Civil Code (Bürgerliches Gesetzbuch – BGB) and shall immediately acquire
ownership in such processed material. To the extent that BBB’s Supplied Material
is blended, combined or processed with other substances owned by APCETH, BBB
shall immediately acquire co-ownership in such product and APCETH hereby assigns
its co-ownership share to BBB. BBB hereby accepts such assignment. Where the
Supplied Materials have not already been labelled by BBB, APCETH shall clearly
label BBB’s Supplied Material and any product derived from the Supplied Material
as the property of BBB. For the avoidance of doubt, the labelling of a visual
code that can be traced by APCETH’s ERP systems (material management system)
will be sufficient to fulfil such obligation. APCETH, at BBB’s request, shall
cooperate with BBB in securing and filing any necessary statements or documents
to preserve and evidence BBB’s ownership of and security interest in BBB’s
Supplied Material and any product derived from the Supplied Material in any
jurisdiction as reasonably requested by BBB.

6.3

Storage, Use and Handling. APCETH shall store and handle the Supplied Material
in accordance with the Quality Agreement and any written instructions by BBB.
APCETH shall use such Supplied Materials only for manufacturing the Product in
accordance with the terms of this Agreement and the Quality Agreement. APCETH
undertakes not to sell or assign such Supplied Materials without BBB’s prior
written consent. APCETH shall not use the Product(s) and/or the Supplied
Materials in any in vivo experiments on human subjects or otherwise use the
Product and/or the Supplied Materials for any other purpose.

7.

CLINICAL SUPPLY PHASE.

7.1

Until the first grant of Marketing Authorization for a Product in the European
Union or the European Economic Area, the Clean Room(s) will be used exclusively
for clinical supply of the Products (“Clinical Supply Phase”). During the
Clinical Supply Phase, the following provisions shall apply notwithstanding
anything to the contrary set forth in this Agreement:

 

(a)

For scheduling purposes, BBB will share with APCETH at least [***] outlook on
planning activities;

 

(b)

With respect to the Forecast to be provided by BBB pursuant to the second
sentence of Section 5.3, BBB shall provide a [***] forecast of its requirements
of production shifts for clinical supply, which shall be binding upon the
Parties;

 

(c)

BBB shall inform APCETH on its filing strategy in the European Union and the
European Economic Area for the application of the Marketing Authorization for
each Product prior to the first grant of Marketing Authorization, including the
envisaged timeline and the expected down-time of production until the
commencement of the commercial supply. During the last [***] of such down-time
leading to the commercial supply of the Product, the

page 8

 

--------------------------------------------------------------------------------

 

 

Parties shall agree on at least [***] to maintain the training status of
APCETH’s personnel and the readiness of the Facility;

 

(d)

BBB shall inform APCETH in writing of the anticipated launch of the commercial
supply of a Product at least [***] before such date, and no later than [***];
and  

 

(e)

APCETH shall obtain any required licenses for commercial manufacture of a
Product before the submission by BBB of the application for Marketing
Authorization of such Product, provided that BBB has timely provided APCETH with
all relevant information and documentation required therefore, in particular the
IMPD of the respective country or the Marketing Authorization of such Product.

7.2

Following the Clinical Supply Phase, BBB shall provide APCETH with information
described in Section 7.1(d) for any Products prior to such Products’ first grant
of Marketing Authorization.

8.

INFORMATION AND REGULATORY ASSISTANCE AND QUALITY CONTROL

8.1

Information. APCETH shall make available to BBB upon BBB’s request, copies of
all relevant documentation and information resulting from the manufacture and
supply of Products in order to enable BBB to evaluate the status of the Product
and to meet any statutory or regulatory requirements necessary for the Product,
such documentation and information to include the date of manufacture and the
Batch number, a summary of results of the in‑process controls, quality control
and release documentation, including a certificate of analysis and a certificate
of compliance for the Product. BBB shall make available to APCETH the relevant
sections of the approved IMPD of the respective country and/or Marketing
Authorization for the Products and any updates thereof in a timely manner to
meet any statutory or regulatory requirements for the manufacturing, quality
control and release of the Product in the Clean Rooms.

8.2

Regulatory Assistance. APCETH shall provide commercially reasonable support for
all regulatory activities related to the manufacture of the Product, including
any updates to the CMC (Chemistry, Manufacturing, and Controls) part of the
Marketing Authorization dossier and/or other documentation or information
relevant for obtaining, updating and maintaining the Marketing Authorizations.
APCETH is obliged to support and allow any pre‑approval inspection of the
Facility required by any competent governmental authority, or any “mock audit”
as part of pre-approval preparations and protocol. APCETH may charge BBB for its
regulatory assistance under this Section 8.2 at [***].

8.3

Regulatory Inspections. APCETH will permit BBB or its designees to be present
and participate in any visit or inspection by any regulatory authority of the
Facility which solely relates to any Product or the manufacturing process of the
Product. For the avoidance of doubt, this shall not include any visit or
inspection related to other products manufactured at APCETH or the general GMP
inspection by the regulatory authority. APCETH shall notify BBB promptly if a
regulatory authority requests permission to inspect any Clean Room made
available to BBB as set forth in Section 3.2 and/or any of APCETH’s records or
documents related to APCETH’s performance under this Agreement. Upon
notification of an inspection, APCETH shall promptly notify BBB of the date and
time of such inspection and allow BBB to assist in the preparation for such
inspection by a regulatory authority. APCETH will provide [***] notice to BBB,
or as may be otherwise provided in the Quality Agreement, if the purpose of any
such visit or inspection relates to or might affect the manufacture of Product,
provided that the visit or inspection was announced to APCETH in advance with
sufficient notice. APCETH agrees to provide BBB with copies of all regulatory
authority documentation including but not limited to correspondence, statements,
warnings, enforcement actions, pleadings, summons, forms and records that APCETH
receives as a result of or in anticipation of an inspection of the Clean Rooms.
APCETH agrees to promptly notify BBB of any findings resulting from any
inspection by a regulatory authority relating to the manufacture of Product, to
take any necessary corrective action within the timelines set by the relevant
authority within [***] and to provide copies of any relevant correspondence to
BBB within [***] after submission, or as may be otherwise provided in the
Quality Agreement.

8.4

Audits. APCETH shall, on reasonable prior notice unless stated otherwise by
Applicable Laws, allow BBB and/or its designee(s) to perform quality audits in
connection with the manufacture of the Product, at regular business hours and
upon [***] prior notice, and otherwise permit BBB and/or its designee(s)
(reasonably acceptable to APCETH) access to the Facility in accordance with the
applicable provisions of the Quality Agreement.

page 9

 

--------------------------------------------------------------------------------

 

8.5

Permits. APCETH shall obtain and maintain during the term of this Agreement,
[***], any Facility-related or Clean Room-related regulatory approvals and any
other permits necessary for the performance of the manufacturing services by
APCETH under this Agreement, excluding the Marketing Authorizations and any
other Product-specific approvals for which BBB shall be responsible at BBB`s
expense. At BBB’s request, APCETH shall provide BBB with copies of all granted
regulatory approvals and any other permits and submissions to regulatory and/or
other governmental authorities related to the manufacture of the Product.

8.6

Product Complaints. If either Party becomes aware of product complaint
information related to the Products from its Affiliates or Third Parties, it
shall forward this information to the other Party as soon as possible, however
no later than [***] after receipt of the information, as further detailed in the
Quality Agreement. Information on product complaints shall be forwarded as it
has been received, without screening, selection or processing. APCETH shall
cooperate with any reasonable requests received from BBB on any reply to any
complainant.

8.7

Product Recalls. Each Party shall provide to the other Party within [***] any
data or information that could result in a recall of the Product, in accordance
with the procedure defined in the Quality Agreement. Any decision for a recall
of Product will be taken by the Party as defined in the Quality Agreement, and
the responsibility for any communication with Third Parties remain with BBB.

8.8

Waste Disposal. The generation, collection, storage, handling, transportation,
movement and release of hazardous materials and waste generated in connection
with the manufacture of Product will be the responsibility of APCETH at [***].
Without limiting any other applicable requirements, APCETH will prepare, execute
and maintain, as the generator of waste, all licences, registrations, approvals,
authorizations, notices, shipping documents and waste manifests required under
Applicable Laws.

8.9

Safety Procedures. APCETH will be solely responsible for implementing and
maintaining health and safety procedures for the performance of manufacturing
activities and for the handling of any materials or hazardous waste used in or
generated by such manufacturing activities. APCETH, in consultation with, BBB
will develop safety and handling procedures for Product; provided, however, that
BBB will have no responsibility for APCETH´s health and safety program.

8.10

Quality Agreement. All further provisions regarding audits and inspections,
Product complaints and recall management are set forth in the Quality Agreement
applicable to the Products. The Parties acknowledge and agree that no Products
shall be manufactured under this Agreement until the applicable Quality
Agreement is effective.

9.

REMEDIES FOR DELAY OR DEFECTIVE PRODUCTS

9.1

Provision of Clean Rooms.

 

(a)

In the event of APCETH’s breach of Sections 3.1 through 3.3, APCETH shall [***].

 

(b)

If such failure results in [***], BBB shall be entitled to:

 

(i)

[***]

 

(ii)

[***].

 

 

(c)

[***].

9.2

Defective Batch

 

(a)

In the event of a Defective Batch, [***]:

 

(i)

[***]

 

(ii)

[***].

 

(b)

[***].

 

(c)

BBB shall, at APCETH’s reasonable discretion and following APCETH’s reasonable
instructions, either return or dispose of any Defective Batch under Section
9.2(a) or Batch sus

page 10

 

--------------------------------------------------------------------------------

 

 

pected to contain a Defect under Section 9.2(b), and the Parties shall handle
such Batches in accordance with the applicable Quality Agreement and in case of
a Recall in accordance with Section 8.7.

 

(d)

[***].

9.3

Failure to Deliver

 

(a)

In the event a Batch is not released in accordance with the Delivery Schedule,
[***].

 

(b)

If a Batch is not released in accordance with the Delivery Schedule due to
[***].

 

(c)

[***].

10.

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1

APCETH Representations and Warranties.

APCETH hereby represents and warrants to BBB by way of an independent warranty
according to Article 311 Civil Code (selbstständiges Garantieversprechen i. S.
d. § 311 BGB) that,

 

(a)

APCETH has the full power and right to enter into this Agreement, and that there
are no obligations, agreements, assignments, licenses, encumbrances or rights of
any kind held by other parties, private or public, that are inconsistent with
the provisions of this Agreement;

 

(b)

APCETH is the lawful owner of the Facility;  

 

(c)

the Clean Rooms will be in accordance with the specifications as required by
Section 3 and set forth in the Clean Room Specifications attached to this
Agreement as Schedule 1;

 

(d)

APCETH, to the best of its knowledge, it and its Affiliates, approved
subcontractors, and each of their respective officers and directors, as
applicable, and any person used by APCETH, and its Affiliates, subcontractors to
perform services under this Agreement: (i) have not been debarred and are not
subject to a pending debarment pursuant to Section 306 of the United States
Food, Drug and Cosmetic Act, 21 U.S.C. § 335a; (ii) are not disqualified by any
government or regulatory authorities from performing specific services, and are
not subject to a pending disqualification proceeding; and (iii) have not been
convicted of a criminal offense related to the provision of healthcare items or
services, and are not subject to any such pending action. APCETH shall notify
BBB immediately if APCETH, its Affiliates, or approved subcontractors, or any
person used to perform services hereunder, or any of their respective officers
or directors, as applicable, is subject to the foregoing, or if any action,
suit, claim, investigation, or proceeding relating to the foregoing is pending,
or to the best of APCETH’s knowledge, is threatened;

 

(e)

at the time of delivery to BBB, the Product will have been manufactured in
accordance with this Agreement, the Quality Agreement (including the
Specifications), the Marketing Authorizations, GMP and all other Applicable Laws
and will be transferred free of any liens or encumbrances of any kind arising
from the acts or omissions of APCETH, its Affiliates, or their respective
agents; and

 

(f)

to the best of APCETH’s knowledge, the conduct and the provision of the Services
(other than the use of BBB Technology or Supplied Materials) will not violate
any patent, trade secret or other proprietary or intellectual property rights of
any third party, and it will promptly notify BBB in writing should it become
aware of any such violation or any claims asserting such violation.

10.2

BBB Representations and Warranties.

BBB hereby represents and warrants to BBB by way of an independent warranty
according to Article 311 Civil Code (selbstständiges Garantieversprechen i. S.
d. § 311 BGB) that BBB has the full power and right to enter into this Agreement
and that there are no obligations, agreements, assignments, licenses,
encumbrances or rights of any kind held by other parties, private or public,
that are inconsistent with the provisions of this Agreement.

10.3

Warranty Rights.

page 11

 

--------------------------------------------------------------------------------

 

The representations and warranties provided to BBB by APCETH according to
Section 10.1 do not exclude or supersede BBB’s warranty rights under Section 9.

11.

PAYMENTS AND PAYMENT TERMS

11.1

Access Fee. As compensation for certain opportunity costs of APCETH, BBB shall
pay to APCETH a one-time non-refundable access fee of Three Million (3,000,000)
EUR (“Access Fee”) in two instalments:

 

(a)

[***]: Two Million (2,000,000) EUR; and

 

(b)

[***]: One Million (1,000,000) EUR.

[***].

11.2

Maintenance Fee. Effective following the Supply Initiation Date, BBB shall pay
to APCETH a maintenance fee to [***]. The Maintenance Fee for the [***] shall be
[***], payable in [***]. Effective following the Extension Date, the [***] to be
paid by BBB to APCETH shall amount to [***], payable in [***]; provided,
however, that

 

(i)

the applicable Maintenance Fee for the calendar year [***] shall be adjusted
[***]; and

 

(ii)

prior to BBB’s exclusive access to [***], [***] of the Maintenance Fee shall be
adjusted pro rata, [***].

11.3

Production Fees.

 

(a)

The Production Fee for each Production Year shall represent the [***]. The
following Production Fees applicable to each Production Scenario shall apply:

 

(i)

[***]

 

(ii)

[***]

 

(iii)

[***]

 

(b)

The Production Fee shall be due and payable in [***], and the Production Fee
applicable [***].

11.4

Adjustment. APCETH may adjust the Maintenance Fee and the Production Fee in
accordance with [***], by [***]; provided, however, in no event shall such an
adjustment result in an increase of the Maintenance Fee or Production Fee by
more than [***] during the [***] of this Agreement [***].

11.5

Material Costs. Costs for raw materials and third party laboratory costs
necessary for the manufacture of Product as specified in the Quality Agreement
shall be [***], provided that [***].

11.6

Work Order Fees. The completion of any Work Orders (other than for the
manufacture of Product) and any other further ongoing work orders under the MSA
for certain technology transfer and development works shall be performed under
this Agreement and shall be charged separately (“Work Order Fees”).

11.7

Cumulative Payments. Any amounts due and payable under this Section 11 are
cumulative, except as otherwise explicitly provided.

11.8

Invoice. APCETH will invoice BBB [***]. Notwithstanding the foregoing, APCETH
will not invoice BBB for a Batch [***]. Payment [***] will be due (i) [***]
after receipt of invoice for any Access Fee payment in accordance with
Section 11.1, and (ii) [***] after receipt of the invoice and reasonable
supporting documentation (such as administrative requests from BBB’s accounts
payables) for all other payments under this Agreement.

11.9

Payments. BBB will make all payments pursuant to this Agreement by check or wire
transfer to a bank account designated in writing by APCETH.

11.10

Financial Records.

 

(a)

APCETH will keep accurate records of [***], and, upon the request of BBB, will
permit BBB or its duly authorized agents to examine such records during normal
business hours for the purpose of verifying the correctness of all such
calculations.

page 12

 

--------------------------------------------------------------------------------

 

 

(b)

Furthermore, in the event that BBB is required to capitalize the Clean Rooms in
accordance with U.S. Generally Accepted Accounting Principles and the Accounting
Standards Codification 840-10 (and any applicable updates or successor
accounting guidance promulgated by the Financial Accounting Standards Board),
and solely for such purpose, APCETH shall provide to BBB, upon BBB’s reasonable
request, necessary information to account for this Agreement as a capital lease
in BBB’s financial statements. [***].

[***].

11.11

Taxes. Duty, sales, use or exercise taxes imposed by any governmental entity
that apply to the manufacture, sale and delivery of Product will be borne by
[***].

12.

JOINT STEERING COMMITTEE

12.1

Establishment. The Parties will establish a steering committee to coordinate and
supervise their activities under this Agreement (the “Joint Steering Committee”
or “JSC”), and to facilitate communication between the Parties. The Joint
Steering Committee will consist of an equal number of members of each Party.
Each Party shall appoint [***] as members to the JSC. The members initially
appointed by each Party are set out in Schedule 3, and each Party may change its
members appointed to the JSC by written notice to the other Party upon [***]
notice.

12.2

Meetings. The Joint Steering Committee shall meet regularly (in person or by
teleconference) at such intervals as the Parties may agree, but no less
frequently than [***]. Additionally, the JSC shall meet within [***] after
receipt of a written request by one Party to the other Party to hold such a
meeting.

12.3

Authority. The JSC shall be an advisory body only, for the coordination and
supervision of the activities and the flow of information between the Parties,
and shall not have the power to take any action under this Agreement, interpret,
amend or modify this Agreement, or waive compliance therewith.

13.

MINIMUM UTILIZATION

Prior to engaging a new Third Party manufacturer [***] (“Minimum Utilization
Requirement”). Notwithstanding the foregoing, the Minimum Utilization
Requirement shall not apply (i) [***], or (ii) [***].

14.

INTELLECTUAL PROPERTY

14.1

BBB Technology. All rights to and interests in BBB Technology will remain solely
in BBB, and no right or interest therein is transferred or granted to APCETH
under this Agreement. APCETH acknowledges and agrees that it does not acquire a
license or any other right to BBB Technology or BBB New Technology except for
the limited purpose of performing its obligations under this Agreement, and that
such limited, non‑exclusive license will expire upon the completion of such
obligations or the termination of this Agreement, whichever is the first to
occur.

14.2

APCETH Technology. All rights to and interests in APCETH Technology will remain
solely in APCETH and, except as otherwise set forth in this Agreement, no right
or interest therein is transferred or granted to BBB under this Agreement.
APCETH hereby grants a non‑exclusive, worldwide, perpetual, irrevocable,
transferable and sublicensable (through multiple tiers) license to BBB and BBB’s
Affiliates to use any APCETH Technology and APCETH Improvement Technology that
APCETH incorporates into the manufacturing process of Product, solely to use,
develop, manufacture or have manufactured Product, distribute, offer for sale,
sell and otherwise dispose of Product, subject to the terms set forth in
Section 14.5.

14.3

New Technology.

 

(a)

Except as set forth herein, as between the Parties, BBB shall own all right,
title and interest in and to any Technology that APCETH and/or any approved
subcontractor of APCETH develops, conceives, invents, or first reduces to
practice or makes, solely or jointly with BBB in the course of performing the
obligations under this Agreement (“BBB New Technology”). Subject to Section
14.3(b) below, APCETH herewith assigns and transfers all rights and title in and
to such BBB New Technology to BBB [***], and BBB hereby accepts such assignment
and transfer. APCETH shall promptly disclose to BBB in writing all BBB New
Technology.

 

(b)

If an APCETH employee makes an invention under this Agreement constituting BBB
New Technology, APCETH shall promptly inform BBB. If BBB wishes to obtain the
related rights

page 13

 

--------------------------------------------------------------------------------

 

 

and titles to such BBB New Technology, BBB will inform APCETH accordingly and
APCETH shall then claim such invention (“Inanspruchnahme”) in accordance with
the provisions of the German Employee Inventions Act
(“Arbeitnehmererfindungsgesetz”) and all rights in and title to such claimed
inventions shall be part of the assignment and transfer of BBB New Technology to
BBB in accordance with Section 14.3(a) above. The assignment and transfer of the
rights in relation to such inventions shall be [***].

 

(c)

Notwithstanding the foregoing, in the event that BBB makes use of any APCETH
Technology or APCETH’s Confidential Information in accordance with Section 14.2,
BBB New Technology shall not include any Technology that is solely an
improvement or enhancement of any APCETH Technology or APCETH’s Confidential
Information without reference to BBB Technology or BBB’s Confidential
Information (collectively, “APCETH Improvement Technology”) and APCETH shall own
all right, title and interest in and to any APCETH Improvement Technology. For
clarity, APCETH Improvement Technology shall be [***].

 

(d)

APCETH shall execute, and shall require its personnel as well as APCETH’s
approved subcontractors and their personnel involved in the performance of this
Agreement to execute, any documents reasonably required to confirm BBB`s
ownership of BBB New Technology, and any documents required to apply for,
maintain and enforce any patent or other right in the BBB New Technology.  

14.4

Patent Filings. BBB will have the exclusive right and option, but not the
obligation, in its sole discretion, to prepare, file, prosecute, maintain and
defend, at its sole expense, any patents that claim or cover the BBB New
Technology.

14.5

Technology Transfer. Within [***] after the term of this Agreement, or in
accordance with Section 19.1(c), APCETH shall, upon BBB’s request, provide
reasonable technology transfer assistance services to BBB in connection with the
establishment of Product manufacturing capabilities at a Third Party contract
manufacturer, as set forth in detail in this Section (“Technology Transfer”). In
such case, APCETH shall promptly

 

(a)

transfer to BBB and/or a Third Party designated by BBB all data and information
necessary to transfer the manufacturing process, as further developed by APCETH,
to any third party and to implement the manufacturing process (e.g. in‑process
control assays, standard operating procedures, and such), and

 

(b)

furnish to BBB and/or such Third Party all reasonable assistance and personnel
and answer all reasonable questions regarding the transfer of the manufacturing
process; in each case, in order to allow BBB or such Third Party to replicate
and implement the manufacturing process and to take over the manufacturing of
the Product.

Without limiting the foregoing, APCETH will provide BBB and/or the Third Party
designated by BBB with the following documentation: [***]. The Parties shall
agree in good faith on a schedule and plan for affecting the Technology
Transfer. For its assistance in the Technology Transfer, [***].

15.

INSURANCE

15.1

APCETH shall secure and maintain in full force and effect throughout the term of
this Agreement (and for at least [***] thereafter for claims made coverage)
[***], the following minimum insurance coverage with financially sound and
nationally reputable insurers [***]:

 

(a)

[***];

 

(b)

[***].

15.2

APCETH will at BBB’s written request provide BBB with a certificate of insurance
evidencing such coverage as required by Section 15.1. Where reasonably possible,
APCETH will provide BBB with at least [***] advance written notice of any
material change or cancellation in coverage or limits.

16.

INDEMNIFICATION AND LIMITATION OF LIABILITY

16.1

Indemnification of BBB

APCETH will indemnify BBB, its Affiliates, and its and their respective
directors, officers, employees, independent contractors, consultants and agents
( the “BBB Parties”), and defend and hold each of them

page 14

 

--------------------------------------------------------------------------------

 

harmless, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable lawyers’ fees and expenses) in connection with
any and all liability suits, investigations, claims or demands (collectively,
“Losses”) to the extent such Losses arise out of or result from any claim,
lawsuit or other action or threat by a third party arising out of: (a) [***], or
(b) [***].

16.2

Indemnification of APCETH

BBB will indemnify APCETH, its Affiliates, and its and their respective
directors, officers, employees, independent contractors, consultants and agents
(the “APCETH Parties”), and defend and hold each of them harmless, from and
against any and all Losses to the extent such Losses arise out of or result from
any claim, lawsuit or other action or threat by a Third Party arising out of:
(a) [***], or (b) [***].

16.3

Indemnification Procedure

 

(a)

An “Indemnitor” means the indemnifying Party pursuant to Section 16.1 or 16.2,
as applicable. An “Indemnitee” means the Party that is being indemnified
pursuant to Section 16.1 or 16.2, as applicable.

 

(b)

An Indemnitee shall promptly notify the Indemnitor in writing of any claim,
lawsuit or other action or threat of which it becomes aware for which the
Indemnitor might be liable under Section 16.1 or 16.2, as applicable. The
Indemnitee agrees to the control of such defense by the Indemnitor to the extent
permissible under Applicable Laws. The Indemnitee shall cooperate fully with,
and provide information to, Indemnitor and its legal representatives as
reasonably requested in the investigation and defense of any claim, lawsuit or
other action covered by this indemnification, all at the reasonable expense of
the Indemnitor. The Indemnitee shall have the right, but not the obligation, to
be represented by counsel of its own selection and expense; provided, however,
that the Indemnitor will have final decision-making authority regarding all
aspects of the defense of the claim, lawsuit, threat or other action.

 

(c)

Neither Party will be responsible for, or be bound by, any settlement of any
claim or suit made by the other Party without its prior written consent;
provided, however, that the Indemnitee will not unreasonably withhold or delay
such consent.

16.4

Limitation of Liability

 

(a)

AS FAR AS LEGALLY PERMISSIBLE BY APPLICABLE LAWS, THE PARTIES’ OBLIGATION TO
INDEMNIFY PURSUANT TO SECTION 16.1 OR 16.2, AS APPLICABLE SHALL BE CAPPED AT
[***].

 

(b)

THE LIMITATIONS UNDER THIS SECTION 16.4 SHALL APPLY ACCORDINGLY FOR THE DIRECT
LIABILITY OF ONE PARTY TO THE RESPECTIVE OTHER IN ALL CASES OTHER THAN FOR
BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS IN SECTION 17; PROVIDED,
THAT NEITHER PARTY WILL BE LIABLE UNDER ANY LEGAL THEORY (WHETHER TORT, CONTRACT
OR OTHERWISE) FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE EXERCISE OF ITS
RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, HOWEVER CAUSED, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

17.

CONFIDENTIAL INFORMATION AND DATA PROTECTION

17.1

Definition. “Confidential Information“ means any and all non‑public scientific,
technical, financial regulatory or business information, or data or trade
secrets in whatever form (written, oral or visual) that is furnished or made
available by one Party (the “Discloser”) to the other (the “Recipient”) or
developed by either Party under this Agreement. For clarity, Confidential
Information of a Party includes information of Affiliates or a Third Party that
the Discloser has an obligation to keep confidential.  

17.2

Disclosure and Use Restriction. Except as expressly provided herein, each Party
agrees that for the term of the Agreement and [***] thereafter, each Party and
its Affiliates will protect the Confidential Information of the other Party
using the same degree of care it uses to protect its own confidential
information but in any event no less than a reasonable degree of care, maintain
as confidential, and not publish or otherwise disclose any Confidential
Information of the other Party, except in accordance with

page 15

 

--------------------------------------------------------------------------------

 

Section 17.3 or 17.4. Neither Party will use Confidential Information of the
other Party except as necessary to perform its obligations under this Agreement
or to reasonably exercise its rights under this Agreement.

17.3

Permitted Disclosure. Recipient may provide Discloser’s Confidential Information
to its Affiliates, and to its and their directors, employees, consultants,
independent contractors and agents; provided however, that (a) any such
Affiliates, directors, employees, consultants, independent contractors and
agents are bound by written obligations of confidentiality with respect to the
Discloser’s Confidential Information that are at least as restrictive as those
set forth in this Agreement; (b) Recipient remains liable for the compliance of
such Affiliates, directors, employees, consultants, independent contractors and
agents with such obligations; and (c) such disclosure is only permitted to the
extent necessary for a Party to carry out its obligations under this Agreement.

17.4

Required Disclosure. Recipient may also disclose Discloser´s Confidential
Information to the extent ordered by a competent regulatory or governmental
authority or court of competent jurisdiction, or if the Recipient is required to
disclose the other Party’s Confidential Information to comply with Applicable
Laws, the rules of any stock exchange or listing entity, or to defend or
prosecute litigation; provided that the Recipient notifies the Discloser prior
to the Disclosure in writing, takes all reasonable and lawful actions to avoid
or minimize the degree of such disclosure and cooperates reasonably with the
Discloser in any efforts to seek a protective order.

17.5

Exceptions. Recipient’s obligation of non‑disclosure and non‑use under this
Agreement will not apply to any portion of Discloser’s Confidential Information
that Recipient can demonstrate, by appropriate evidence:

 

(a)

is generally known to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of Recipient or its Affiliates;

 

(b)

at the time of disclosure is already in possession of the Recipient or its
Affiliates, other than as a result of Recipient’s or its Affiliate’s breach of
any legal or contractual obligation;

 

(c)

becomes known to or is lawfully provided to the Recipient or its Affiliates,
without restriction as to confidentiality or use, by a source lawfully entitled
to possession of such Confidential Information; or

 

(d)

is independently developed by the Recipient or its Affiliates without use of or
reference to the Discloser’s Confidential Information.

17.6

Return of Confidential Information. Upon the effective date of the expiration or
termination of this Agreement, Recipient agrees, except as otherwise provided in
this Agreement, to return to Discloser all documentation or other tangible
evidence or embodiment of Discloser’s Confidential Information (including, if
BBB is the Discloser, any Supplied Materials) and not to use such Confidential
Information unless agreed otherwise. Notwithstanding the foregoing, Recipient
may retain one archival copy of Discloser’s Confidential Information in order to
monitor Recipient’s ongoing obligation of confidentiality and non‑use under this
Agreement and in compliance with sample retention protocols required by the
Quality Agreement and GMP, as may be applicable; provided that such archival
copy must be kept confidential in accordance with this Section 17 and segregated
from Recipient’s regular files.  

17.7

Data Protection. Each of the Parties is, and shall be, in compliance with all
Applicable Laws pertaining to patient personal information and patient health
information, including data safety and data protection (“Data Protection Laws”).
BBB shall not make patient personal information or patient health information
available to APCETH which is not pseudonymized in accordance with applicable
Data Protection Laws. Each of the Parties will treat all patient personal
information and patient health information (in case of APCETH in pseudonymized
form) as Confidential Information, in accordance with this Agreement. Each Party
has implemented, and shall implement, in accordance with applicable privacy and
security laws all policies, privacy notices, consent forms and administrative,
physical and technological safeguards that reasonably and adequately protect the
personal information and patient health information of patients, including the
mobilized peripheral blood from patients (“Patient Information”) created,
received, maintained, or transmitted under this Agreement.

page 16

 

--------------------------------------------------------------------------------

 

18.

TERM AND TERMINATION

18.1

Term of this Agreement. The initial term of this Agreement shall commence on the
Supply Initiation Date (the “Effective Date”) and end after a period of five (5)
years starting from the Supply Initiation Date.

18.2

Renewal. Following the initial term, this Agreement shall automatically renew
for additional three (3) year terms, unless either Party provides the other
Party with notice of non-renewal at least [***] prior to the end of the
applicable term.

18.3

Termination by either Party

 

(a)

Either Party may terminate this Agreement with immediate effect upon written
notice to the other Party:

 

(i)

for any material breach of this Agreement by the other Party, unless such breach
is cured within [***] after the breaching Party receives written notice of such
breach from the non-breaching Party; provided, however, that if such breach is
not capable of being cured within such [***] period and the breaching Party has
commenced and diligently continued actions to cure such breach within such [***]
period, except in the case of a payment default, the cure period shall be
extended to [***], so long as the breaching Party is making diligent efforts to
do so; or  

 

(ii)

to the extent permitted under Applicable Laws, if an Insolvency Event occurs
with respect to the other Party. In any event, when a Party first becomes aware
of the likely occurrence of an Insolvency Event with regard to such Party, it
shall promptly so notify the other Party in order to allow the other Party to
protect its interests under this Agreement.

 

(b)

[***]:

 

(i)

[***]

 

 

(ii)

[***].

  

18.4

Termination by BBB

BBB is entitled to terminate this Agreement:

 

(a)

for convenience with at least (i) [***] prior written notice prior to [***], or
(ii) twelve (12) months’ prior written notice following [***];

 

(b)

during the Clinical Supply Phase, with [***] prior written notice, in the event
(i) [***], or (iii) [***]; or

 

(c)

with immediate effect, if a Force Majeure Event has prevented APCETH’s
performance (in whole or substantial part) of this Agreement for a period of
[***].

19.

EFFECTS OF TERMINATION

19.1

Termination Payment.

 

(a)

Upon termination by BBB according to Section 18.4(a), [***].

 

(b)

Upon termination by BBB according to Section 18.4(b), [***]

 

(c)

Upon termination by BBB due to a material breach of APCETH, [***].

 

(d)

Upon termination by APCETH due to a material breach of BBB, [***].

19.2

Technology Transfer. After termination of this Agreement, APCETH shall, upon
BBB’s request, provide reasonable assistance in Technology Transfer services as
set forth in Section 14.5.

19.3

Return of Materials. Upon termination of this Agreement, BBB may at its sole
discretion as an alternative to the return of Confidential Information as set
forth in Section 17.6, request in writing the destruction of any documents or
remaining Supplied Materials and provide appropriate evidence of such
destruction.

page 17

 

--------------------------------------------------------------------------------

 

20.

COMPLIANCE, ANTI-BRIBERY AND ANTI-CORRUPTION

Either Party shall act in full compliance with all Applicable Laws, including
all applicable labor, tax and social insurance law and industrial safety
regulations with regard to its employees involved in the performance of this
Agreement. APCETH shall ensure by appropriate contractual arrangements and
supervision that any approved subcontractors act in full compliance with the
aforementioned Applicable Laws. APCETH agrees to comply with the reasonable,
written instructions of BBB and/or its Affiliates with respect to the Applicable
Laws relating to the import, export or re-export of the Supplied Materials
and/or Product, provided that where APCETH complies with such instructions, BBB
shall be responsible for the import, export or re-export of the Supplied
Materials and/or Products.

20.1

Representation and Warranty. Either Party represents and warrants by way of an
independent warranty (selbstständiges Garantieversprechen i.S.d. § 311 (1) BGB),
that it, its owners, directors, officers, employees will act in full compliance
with applicable anti-corruption laws and regulations, industry and professional
codes of practice, including the U.S. Foreign Corrupt Practices Act and the UK
Bribery Act. Without limiting the generality of the foregoing, either Party
represents and warrants in particular that it and its owners, directors,
officers, employees will not directly or indirectly in connection with the
business of the other Party or with this Agreement:

 

(a)

offer, promise, pay or arrange for payment or giving of a bribe or any benefit,
advantage or anything of value to any public official, individual, entity or any
other third party in exchange for an improper advantage in any form either
directly or indirectly in order to fulfil, obtain or retain (a) regulatory
permits like the building permit, (b) any kind of business including any
commercial transaction to which the other Party is a party, or which is
otherwise in connection with this Agreement, or (c) any other improper
advantage;

 

(b)

transfer anything of value to a public official without the prior approval of
the other Party, regardless of whether or not such transfer might constitute a
bribe;

 

(c)

transfer anything of value to subcontractors, or any third party for the purpose
of offering, promising, paying, receiving, soliciting, or arranging for the
payment of, or reimbursing anyone for payment of, a bribe or a transaction of
anything of value to a public official; or

 

(d)

request, accept a promise of or receive any payment, benefit or advantage from
any individual or entity for itself or for a third party in return for giving
another person or entity unfair preferences in the procurement of goods or
commercial or other services in connection with this Agreement.

20.2

Reporting. Either Party shall report any suspicion of past, current or potential
violations of this Section 20 immediately to the other Party, to the extent
permitted by Applicable Law. If a Party is in doubt whether a certain act
violates its obligations under this Section, such Party shall contact the other
Party and shall delay the decision before taking the action.

20.3

Audit Right. The audit rights of BBB under Section 8.4 and 11.10 encompass the
relevant records ensuring compliance with this Section 20.

20.4

Consequences of Violation. Any uncured or incurable violation of this Section 20
shall constitute a material breach of this Agreement.

21.

NOTICES

21.1

Unless otherwise expressly agreed in writing, all declarations or communications
in connection with this Agreement, including the Schedules attached hereto and
incorporated by reference, shall only be validly served if they are delivered in
writing by registered mail, by internationally recognized expedited delivery
service (receipt requested), or by fax (with written confirmation of receipt) to
the following addresses for delivery of the Parties.

 

(a)

For declarations or communications to be made to BBB:

bluebird bio Inc.

150 2nd Street, Cambridge, MA 02141,

Attention: Chief Legal Officer

with a copy to [***]

page 18

 

--------------------------------------------------------------------------------

 

[***]

 

(b)

For declarations or communications to be made to APCETH:

apceth Biopharma GmbH

Haidgraben 5

D‑85521 Ottobrunn

Germany

Attention: Geschäftsführung

with a copy to [***]

[***]

21.2

Furthermore, the above addresses and fax numbers shall be applicable for the
purpose of service until such time as one of the Parties informs the other(s) in
writing of any change.

22.

GOVERNING LAW, ARBITRATION

22.1

This Agreement and all claims and rights arising out of or in connection with
this Agreement shall be exclusively governed by German law and shall be
construed and enforced in accordance with German law without regard to its
conflict of law provisions. The application of the United Nations Convention on
Contracts for the International Sale of Goods (CISG) is excluded.

22.2

All disputes between the Parties and all disputes between BBB and apceth GmbH &
Co KG arising out of or in connection with this Agreement, its completion or
implementation shall be conclusively decided pursuant to the rules of
arbitration of the International Chamber of Commerce (ICC), Paris, with the
exclusion of recourse to the courts of law. The place of arbitration shall be
Zurich, Switzerland. All disputes shall be decided by a single arbitrator. The
arbitrator shall be appointed in accordance with the rules of arbitration of the
International Chamber of Commerce (ICC), Paris.

23.

FINAL PROVISIONS

23.1

Assignment. This Agreement shall be binding upon the successors and assigns of
the Parties. Neither Party may assign or transfer this Agreement, in whole or in
part, without the prior written consent of the other Party. Notwithstanding the
foregoing, BBB may assign this Agreement (i) to its Affiliates, provided that
BBB guarantees fulfilment of the obligations, including all payment obligations,
of the assignee, and (ii) to a successor in interest by way of merger,
acquisition, consolidation, or sale of all or substantially all of the business
to which this Agreement relates. No assignment shall relieve any Party of
responsibility for the performance of any obligation that accrued prior to the
effective date of such assignment.

23.2

Force Majeure. Neither Party shall be in breach of this Agreement if there is
any failure of performance under this Agreement (except for payment of any
amounts due under this Agreement) occasioned by any reason beyond the reasonable
control and without the fault or negligence of the Party affected thereby,
including, without limitation, an fire, flood, act of government or state, war,
civil commotion, insurrection, acts of terrorism, embargo, sabotage, prevention
from or hindrance in obtaining energy or other utilities, a shortage of raw
materials or other necessary components, labor disputes of whatever nature (a
“Force Majeure Event"). Such excuse shall continue as long as the Force Majeure
Event continues. Upon cessation of such Force Majeure Event, the affected Party
shall promptly resume performance under this Agreement. A Party affected by a
Force Majeure Event will give the other Party prompt written notice, to the
extent possible, of the occurrence of any Force Majeure Event, the nature
thereof, and the extent to which it will be unable to fully perform its
obligations under this Agreement and will use commercially reasonable efforts to
resume performance or mitigate the effects of the Force Majeure Event as quickly
as practicable and to give the other Party prompt written notice when it is
again fully able to perform such obligations.

23.3

Headings. Headings in this Agreement shall be for convenience only and shall not
affect the interpretation of the Agreement.

23.4

Severability. If any provision of this Agreement is or becomes invalid, either
as a whole or in part, this shall not affect the validity or enforceability of
the remainder of the Agreement. The Parties agree to replace the invalid
provision by a provision which serves the purposes of the Agreement as closely
as possible. The same shall apply to any possible omission in this Agreement. If
the defectiveness of a provi

page 19

 

--------------------------------------------------------------------------------

 

sion is based on the determination of a certain level of performance or a
certain time (deadline or fixed date), the provision is deemed to have been
agreed with the level or time which comes as close as legally possible to the
original level or time.

23.5

Survival. The provisions of Sections 1, 6.2, 9, 14, 15, 16, 17, 19, 21, 22, and
23 shall survive the expiration or termination of this Agreement.

23.6

Written Amendments and No Continuing Waiver: Valid amendments or supplements to
this Agreement must be made in writing (in the sense of sec. 126 German Civil
Code), unless notarisation is prescribed by law, and shall expressly refer to
this Agreement. The same shall apply to any agreement to deviate from or cancel
this requirement of written form. The failure of any Party at any time or times
to require the performance of this Agreement will in no manner affect its rights
at a later time to enforce the same. No waiver by any Party of the breach of any
term contained in this Agreement, whether by conduct or otherwise, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such breach or the breach of any other term of this Agreement.

 

[remainder of page intentionally left blank]




page 20

 

--------------------------------------------------------------------------------

 

 

 

 

bluebird bio, Inc.Apceth Biopharma GmbH

/s/ Jason F. Cole/s/ C. Guenther

Name: Jason F. ColeName: Dr. Christine Guenther

Title: Chief Legal OfficerTitle: CEO

Date: 28 Nov 2016Date: 18 Nov 2016

 

 

Apceth GmbH & Co. KG

 

/s/ C. Guenther

Name: Dr. Christine Guenther

Title: CEO

Date:   18 Nov 2016

page 21

 

--------------------------------------------------------------------------------

 

 

List of Schedules

 

[***]

 

 

 